         Case 19-33395 Document 188 Filed in TXSB on 07/05/19 Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                     §
In re:                                               §        Chapter 11
                                                     §
LEGACY RESERVES INC., et al., 1                      §        Case No. 19-33395 (MI)
                                                     §
         Debtors.                                    §        (Jointly Administered)
                                                     §

 NOTICE OF ADJOURNMENT OF FINAL HEARING ON DEBTORS’ EMERGENCY
   MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS (I) AUTHORIZING
DEBTORS TO OBTAIN POSTPETITION FINANCING PURSUANT TO SECTION 364
      OF THE BANKRUPTCY CODE, (II) AUTHORIZING THE USE OF CASH
   COLLATERAL PURSUANT TO SECTION 363 OF THE BANKRUPTCY CODE,
 (III) GRANTING ADEQUATE PROTECTION TO THE EXISTING RBL SECURED
PARTIES AND THE EXISTING SECOND LIEN SECURED PARTIES PURSUANT TO
 SECTIONS 361, 362, 363, and 364 OF THE BANKRUPTCY CODE, (IV) GRANTING
LIENS AND SUPERPRIORITY CLAIMS, (V) MODIFYING THE AUTOMATIC STAY,
                 AND (VI) SCHEDULING A FINAL HEARING
                             (Related Dkt. Nos. 17, 86)

         PLEASE TAKE NOTICE that on June 18, 2019, the above-captioned debtors and debtors

in possession (collectively, the “Debtors”) filed Debtors’ Emergency Motion for Entry of Interim

and Final Orders (I) Authorizing the Debtors to Obtain Postpetition Financing Pursuant to Section

364 of the Bankruptcy Code, (II) Authorizing the Use of Cash Collateral Pursuant to Section 363

of the Bankruptcy Code, (III) Granting Adequate Protection to the Existing Second Lien Secured

Parties Pursuant to Sections 361, 632, 363, and 364 of the Bankruptcy Code, (IV) Granting Liens

and Superpriority Claims, (V) Modifying the Automatic Stay, and (VI) Scheduling a Final Hearing

[ECF No. 17] (the “DIP Motion”).


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Legacy Reserves Inc. (9553); Legacy Reserves GP, LLC (1065); Legacy Reserves LP
(1069); Legacy Reserves Finance Corporation (1181); Legacy Reserves Services LLC (2710); Legacy Reserves
Operating LP (7259); Legacy Reserves Energy Services LLC (1233); Legacy Reserves Operating GP LLC (7209);
Dew Gathering LLC (4482); Pinnacle Gas Treating LLC (3711); Legacy Reserves Marketing LLC (7593). The
location of the Debtors’ service address is: 303 W. Wall St., Suite 1800, Midland, TX 79701.
        Case 19-33395 Document 188 Filed in TXSB on 07/05/19 Page 2 of 3



       PLEASE TAKE FURTHER NOTICE that a final hearing on the DIP Motion was

originally scheduled for July 9, 2019, at 2:15 p.m. (prevailing Central Time), before the

Honorable Marvin Isgur at the United States Bankruptcy Court for the Southern District of Texas,

in Courtroom 404, 515 Rusk Street, Houston, Texas 77002.

       PLEASE TAKE FURTHER NOTICE that the final hearing on the DIP Motion has been

adjourned to July 23, 2019 at 2:30 p.m. (prevailing Central Time). The objection deadline to

the DIP Motion has also been extended to July 16, 2019 at 4:00 p.m. (prevailing Central Time).

In the event no objections to entry of a final order on the DIP Motion is timely received, the Court

may enter such order without need for the hearing. The final hearing and the objection deadline

may be further continued from time to time by announcing such continuance in open court or

otherwise, without further notice to parties in interest.

                            [Remainder of page intentionally left blank]
       Case 19-33395 Document 188 Filed in TXSB on 07/05/19 Page 3 of 3



Dated: July 5, 2019
Houston, Texas                         /s/ Maegan Quejada
                                       SIDLEY AUSTIN LLP
                                       Duston McFaul (24003309)
                                       Charles M. Persons (24060413)
                                       Michael Fishel (24082998)
                                       Maegan Quejada (24105999)
                                       1000 Louisiana Street, Suite 5900
                                       Houston, Texas 77002
                                       Telephone: (713) 495-4500
                                       Facsimile: (713) 495-7799

                                       - and -

                                       James F. Conlan
                                       Bojan Guzina (admitted pro hac vice)
                                       Andrew F. O’Neill (admitted pro hac vice)
                                       One South Dearborn Street
                                       Chicago, Illinois 60603
                                       Telephone: (312) 853-7000
                                       Facsimile: (312) 853-7036

                                       Proposed Attorneys for the Debtors
                                       and Debtors in Possession
